Citation Nr: 1542824	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of bilateral mandible fracture, status post open reduction and internal fixation.

2.  Entitlement to a compensable rating for Methicillin-resistant Staphylococcus aureus (MRSA) infection.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for migraines.

7.  Entitlement to service connection for a psychiatric disability, to include PTSD. 

8.  Entitlement to service connection for numbness of both legs.

9.  Entitlement to service connection for numbness of both hands. 

10.  Entitlement to service connection for bilateral hearing loss disability.

11.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to August 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) from  June 2010 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and an August 2015 rating decision of the Appeals Management Center (AMC) in Washington, D.C..  

In January 2014 the Board remanded for additional development the claim for an increased rating for residuals of bilateral mandible fracture, status post open reduction and internal fixation.

The issue of entitlement to benefits pursuant to 38 U.S.C. § 1151 for MRSA infection was also remanded by the Board in January 2014, but that issue was rendered moot by the grant of service connection for MRSA infection in an August 2015 Decision Review Officer decision.
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

Unfortunately, prior remand instructions were not substantially fulfilled for the claim for an increased rating for residuals of bilateral mandible fracture status post open reduction internal fixation, necessitating additional remand and resulting delay in the Board's adjudication of this claim.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Board in January 2014 remanded the claim for an increased rating for residuals of bilateral mandible fracture, status post open reduction and internal fixation, for a VA examination.  The Board's remand instructions included that the examiner should provide inter-incisal and lateral excursion ranges of motion, "with consideration of any additional loss of motion due to such factors as pain, fatigue, weakened movement, or incoordination" for masticatory function.  

The Veteran was afforded a dental examination in July 2015.  With range of motion exercises performed consecutively three times, the examiner noted that the Veteran had a slight tightness and feeling of fullness to the left and right buccinator muscles during and after the jaw movement through the range of motion.  The examiner also observed that changes from prior examinations consisted of some tenderness of several fascial and masticatory muscles and both temporomandibular joints, and a decrease in the left and right lateral excursive movements.  However, the excursive movements were noted to be still greater than zero to 4 mm.  The Veteran was noted to have inter-incisal motion within normal limits.

Thus, unfortunately, the examiner failed to provide specific measurements of ranges of motion, and failed to address any additional loss of motion due to such factors as pain, fatigue, weakened movement, or incoordination.  This was required pursuant to 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the remand instructions were not substantially fulfilled.  The claim must again be remanded to fulfill these examination requirements.  

In November 2014 the Veteran submitted a notice of disagreement (NOD) with the RO's November 2014 decision denying service connection for a low back disability, a neck disability, GERD, migraines, a psychiatric disability, numbness of the left and right hands, numbness of the left and right legs, bilateral hearing loss, and tinnitus.  In September 2015 the Veteran submitted an NOD with the August 2015 Decision Review Officer decision assigning a noncompensable rating for MRSA infection.  

The Veteran has not been provided a statement of the case in response to either NOD.  Because the NODs placed the issues in appellate status, the matters must be remanded for the originating to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Provide the Veteran and his representative with a statement of the case with respect to the issues of entitlement to service connection for a low back disability, a neck disability, GERD, migraines, a psychiatric disability (to include PTSD), numbness of the left and right hands, numbness of the left and right legs, bilateral hearing loss, and tinnitus; and with respect to the issue of entitlement to a higher initial evaluation for MRSA infection.  Inform the Veteran of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

2.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the rating issue currently on appeal. 

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to ascertain and evaluate the extent of disability associated with the Veteran's residuals of bilateral mandible fracture, status post open reduction and internal fixation.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner is to be specifically advised that he or she must measure the both inter-incisal and lateral excursion ranges of motion, including upon repeated motion.  To the extent possible, the examiner must address any additional loss of range of motion, due to such factors as pain, fatigue, weakened movement, or incoordination.  Any such additional losses of use should be expressed in terms of reduced inter-incisal range of motion or reduced lateral excursion range of motion.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




